SALCINES, Judge.
Daniel Paul Kersey appeals the trial court’s order denying his motion for post-conviction relief following an evidentiary hearing on one of several claims he had raised. Kersey specifically challenges the portion of the order finding that he had made a false claim and authorizing the Department of Corrections to initiate proceedings for the forfeiture of his gain-time pursuant to section 944.28(2), Florida Statutes (1997). Subsequent to the trial court’s decision in the present matter, the Florida Supreme Court held that a prisoner’s gain-time cannot be forfeited, pursuant to section 944.28(2), in the context of a collateral criminal proceeding, and determined that a petition for postconviction relief is such a proceeding. See Hall v. State, 752 So.2d 575 (Fla.2000). Thus, we reverse that portion of the order authorizing the Department of Corrections to proceed on the basis of section 944.28(2), and remand in order for the trial court to strike that portion of its order. We otherwise affirm the trial court’s denial of Ker-sey’s motion for postconviction relief.
Reversed and remanded in part with directions; affirmed in part.
CAMPBELL, A.C.J., and PARKER, J., Concur.